Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment after Final Rejection, filed on June 22, 2021, has been made of record and entered.  In this amendment, claims 1 and 21 have been amended.
No claims have been canceled or added; claims 1, 4, 6, 9, 12, 14-18, 20, and 21 remain pending in this application.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Final Rejection, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The objection to claim 1 and 15 for the informality therein; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 21 for being indefinite.

Allowable Subject Matter
Claims 1, 4, 6, 9, 12, 14-18, 20, and 21 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants (in Applicants’ remarks filed on April 2, 2021), and as now recited in the instant claims, the aforementioned references do not, either alone or in combination, teach or suggest the now-claimed method of making a Pd catalyst, wherein the pH of an aqueous solution is adjusted to an optimum pH for strong electrostatic adsorption (SEA), in which a Pd precursor is deposited on a graphene-based material, a graphitic material, or a non-graphitic material that is activated charcoal or carbon black, followed by irradiating the carbon-based material comprising deposited precursor with radiant energy sufficient to attach Pd from the Pd precursor to the graphene-based material, the graphitic material, or the non-graphitic material that is activated charcoal or carbon black, thereby forming a Pd catalyst.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 28, 2021